


POST-CLOSING AGREEMENT
 
THIS POST-CLOSING AGREEMENT (“Agreement”) is dated as of June 12, 2014 between
TOTB North, LLC, a Florida limited liability company (“Borrower”) and BANK OF
THE OZARKS, an Arkansas state bank (“Bank”).
 
W I T N E S S E T H :


WHEREAS, Bank is making a loan to Borrower in the original principal amount of
up to $21,304,000.00 (the “Loan”), the proceeds of which will be used for the
construction of improvements on parcels of real property located in Miami-Dade
County, Florida (the “Project”); and
 
WHEREAS, the Loan is evidenced by Borrower’s promissory note dated the date
hereof in the original amount of the Loan (the “Note”), and is secured by, among
other collateral, a mortgage, security agreement and fixture filing (the
“Mortgage”) encumbering the Project (the Note, the Mortgage and all other
documents evidencing, securing or relating to the Loan are collectively referred
to as the “Loan Documents”); and
 
WHEREAS, although Borrower has not satisfied all conditions and requirements to
the closing of the Loan in accordance with the requirements of the Loan
Documents, Borrower has requested that Bank agree to close the Loan; and


WHEREAS, notwithstanding the fact that Borrower has not satisfied all conditions
and requirements to the first disbursement described in the Loan Documents, Bank
has agreed to close the Loan on and subject to the condition that Borrower agree
to satisfy the requirements set forth on Exhibit A attached hereto (the
“Outstanding Closing Requirements”) within the date deadlines set forth on
Exhibit A.
 
NOW, THEREFORE, in order to induce Bank to close the Loan and make disbursements
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower agrees as follows:
 
1.  
Delivery.  Borrower shall deliver each of the Outstanding Closing Requirements
to Bank (each in form and substance satisfactory to Bank) on or before the
respective date deadlines for each such Outstanding Closing Requirement as set
forth on Exhibit A.

 
2.  
Default.  If Borrower fails to furnish any of the Outstanding Closing
Requirement on or before the respective deadline for such outstanding closing
requirement set forth on Exhibit A, such failure shall constitute an event of
default under the Note, the Mortgage and the other Loan Documents, and shall
entitle Bank to exercise all its rights and remedies under the Note, the
Mortgage and other Loan Documents.

 
3.  
Miscellaneous.  This Agreement may be executed in several counterparts, each of
which shall constitute an original but which, collectively, shall constitute one
agreement.  This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Texas.  This Agreement may be amended or modified
or its provisions waived only as provided in the Loan Agreement.

 
 
POST CLOSING AGREEMENT
641959; Miami-Dade County, Florida
23000.6466

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO POST CLOSING AGREEMENT]
 
WITNESS the following signature and seal:
 
TOTB North, LLC, a Florida limited liability company
 
 
 
 
By:_________________________________
      William C. Owens, President


 

 
BANK OF THE OZARKS,
an Arkansas state bank
 
By: ________________________________                                                                          
Name:  Dan Thomas
Title:  President – Real Estate Specialties Group

POST CLOSING AGREEMENT
641959; Miami-Dade County, Florida
23000.6466
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A




OUTSTANDING CLOSING REQUIREMENTS
DELIVERY DATE
   
Demolition Permit
July 15, 2014
Final Plans and Specifications
October 31, 2014
GMAX Construction Contract
November 24, 2014
Consent of Contractor
November 24, 2014
Consent of Architect
November 24, 2014
Consent of Engineer
November 24, 2014
Payment and Performance Bond
November 30, 2014
Building Permit
December 31, 2014
Approval of Plans and Specifications by Architectural Review Board and Master
Association
November 30, 2014
Standard Form of Lease in form previously submitted and approved by Bank
    December 31, 2014






POST CLOSING AGREEMENT
641959; Miami-Dade County, Florida
23000.6466
 
 

--------------------------------------------------------------------------------

 
